Citation Nr: 0323963	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Patrick J. Malone, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946 and from March 1951 to March 1952.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for the cause 
of the veteran's death, and the appellant appealed its 
decision.

In February 2000, the Board of Veterans' Appeals (Board) 
remanded the case to the RO to obtain additional evidence.  

In January 2003, after the case was returned to the Board, 
the Board ordered Board-level development on the claim.  
Development has occurred.  A remand for agency of original 
jurisdiction (AOJ) consideration of additional evidence 
obtained as a result of the Board's development is now 
necessary.  


REMAND

Since the Board obtained evidence on appeal concerning the 
appellant's claim, remand is necessary in light of Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir 2003), 2003 U.S. App. LEXIS 8275 (May 1, 
2003).

Accordingly, the case is REMANDED to the AOJ for the 
following action:  

The AOJ should consider in the first 
instance the evidence which has been 
obtained by the Board, in conjunction 
with the matter on appeal.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


